department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division uniform issue list attn legend nov tlep fat county e cccccccceeeeseeeeeeeeeenenceeeeeeeeseensreaneesesseessueeseeaseneeees country fin cceceseceeeeeeseseeeeeeeeeeeensenaaneaseseeeseneeeeeseneesneaseneneans city goo ececcceeeeetesee eee eeeeseeneaaaneeseeceseeseasaseesseseenaeeensengges dear this is in response to a letter dated date as supplemented by correspondence dated date in which you request a ruling under sec_414 of the internal_revenue_code the code you submitted the following facts and representations in connection with this request band b is a federally recognized band of indians and employer a is the police pursuant to statutes j and h employer a may exercise the department for band b powers of a state m law enforcement agency and appoint peace officers who have the same powers as peace officers of political subdivisions of state m requirements are met these powers include the power to arrest charge a person with duties of preventing and detecting crime and enforce the criminal laws of state m employer a performs this function on behalf of state m in counties c d e and f and city g such political subdivisions of state m hereinafter referred to as collectively the counties’ if certain state m regulates the training education and standard of conduct relating to employer a through the licensing process state m created a training and standards board for peace officers the board to set training and licensing standards for all peace officers in state m which are the same for employer a and political subdivisions of state m including the counties the board is mandated by legislation to promulgate rules governing peace officers pursuant to this mandate the board has promulgated voluminous rules governing education licensure and the continuing education requirements for police officers included are rules governing the certification of schools providing police officer training the minimum educational requirements for police officers and rules governing the licensure examination such as eligibility to take the exam the board also established various rules for renewing a license to renew a license officers must certify that they have completed hours of continuing education classes approved and accredited by the board during a three-year period in addition officers must uphold the specific standards of conduct prescribed by the board and failure to meet these standards may result in the suspension or revocation of the officer's license by the board peace officer licenses they no longer qualify under the definition of peace officer in statute j and the provisions of statute h granting them full police powers no longer apply if employer a’s peace officers fail to maintain their state statute permits two governmental units to enter into agreements to work cooperatively and jointly with respect to the exercise of police powers under statute h an indian_tribe must enter into a mutual aid cooperative agreement pursuant to statute to exercise concurrent jurisdictional authority with a county sheriff statute h specifically treats an indian_tribe that satisfies certain requirements as a state governmental_unit for purposes of entering into the agreements enabled by statute i statute h requires band b to enter into a mutual aid cooperative agreement with the counties band b has entered into such a cooperative agreement with the counties to define and regulate the provision of law enforcement services on the band b reservation lands that lie within the counties the agreement’ in order many of the provisions of the agreement are required by statute h under the agreement the respective county sheriff or officer in charge of each county sheriff's office has the ultimate discretion to control any designated crime scene and employer a’s peace officers are subject_to his or her authority the agreement provides that with respect to the arrest of any individual by an employer a peace officer that occurs within employer a has agreed to work under the direction of each county that part of the band b reservation that lies within one of the counties the custody of such individual must be transferred to the respective county’s jail for custody and incarceration attorney’s office in performing supplemental investigations including interviewing necessary witnesses or executing any process including search warrants and warrants for arrest the responsibility for prosecuting crimes and initiating petitions for any person arrested investigated or detained by employer a in one of the counties lies with that county's attorney's office each county attorney's office initiates all supplemental investigations interviews witnesses and executes all necessary process including search warrants and warrants for arrest and employer a’s peace officers may be required to perform these functions on behalf of each county attorney’s office employer a provides back up to the sheriff's office of each of the counties and many of the law enforcement tools utilized by employer a’s peace officers are controlled by each county all criminal background checks performed by employer a are through the databases of the counties employer a’s peace officers are dispatched to emergencies through a 911-dispatch service operated controlled and maintained by each county any time employer a responds to a call for service of an alleged violation of state m criminal_law it is required to contact as soon as possible the county dispatch in the county where the incident or investigation is located under the agreement employer a is also required to prepare investigative reports in accordance with the county's procedures the agreement may be terminated at any time by any party and employer a will cease to act as a state law enforcement agency under statutes j and h in the jurisdiction of the terminating county in state m passed legislation authorizing employer a’s peace officers to become participants in plan x contingent on receiving rulings from the internal_revenue_service that employer a is an agency_or_instrumentality of state m for purposes of enforcing state law and that contributions made to plan x by employer a are contributions made to a governmental_plan under code sec_414 based on the above facts and representations you request a ruling that contributions to plan x made by employer a on behalf of its peace officers are considered contributions by an agency_or_instrumentality of state m or political_subdivision thereof for purposes of code sec_414 and the participation in plan x by employer a’s peace officers will not adversely affect the status of plan x as a governmental_plan within the meaning of sec_414 code sec_414 provides in part that the term governmental_plan means a plan established and maintained for its employees by the government of the united_states by the government of any state or political_subdivision thereof or by any agency_or_instrumentality of any of the foregoing revrul_89_49 1989_1_cb_117 provides that a plan will not be considered a governmental pian within the meaning of code sec_414 merely because the sponsoring_organization has a relationship with a governmental_unit or some quasi- governmental power under revrul_89_49 one of the most important factors to be considered in determining whether an organization is an agency_or_instrumentality of the united_states or any state or political_subdivision is the degree of control that a governmental entity or entities exercise over the organization’s everyday operations other factors include whether there is specific_legislation creating the organization the source of funds for the organization the manner in which the organization’s trustees or operating board are selected and whether the applicable governmental_unit considers the employees of the organization to be employees of the applicable governmental_unit the revenue_ruling clarifies that although all of the above factors are considered in determining whether an organization is an agency_or_instrumentality of a government the mere satisfaction of one or all of the factors is not necessarily determinative in this case employer a is distinguishable from the entity described in revrul_89_49 because the counties and state m control the scope and conditions pursuant to which employer a may operate as a law enforcement agency state m controls all aspects regarding the licensure and qualifications of employer a’s peace officers as alaw enforcement agency employer a prevents and detects crime and enforces state m’s criminal laws on behalf of state m and the counties on the band b reservation lands that lie within the counties while employer a arrests individuals this power is granted through legislation which can be revoked at any time and the exercise of that power is subject_to all of the conditions and procedures imposed by statute or through the agreement if the agreement is terminated by one of the counties employer a will cease to act as a law enforcement agency in the jurisdiction of the terminating county state m heavily regulates the training education licensure and standards of conduct of employer a’s peace officers through the board and the agreement vests ultimate authority for law enforcement in each county’s sheriffs office state m legislation treats employer a as an agency_or_instrumentality of a political_subdivision of state m for purposes of enforcing the law entering into cooperative agreements with other governmental units and participating in plan x under statute h statute and the agreement employer a is subject_to the control of the sheriff's office of each county that is party to the agreement it is provided in the agreement that nothing shall be construed to limit or to release each county sheriff or state m from criminal jurisdiction or responsibility otherwise possessed by the counties and state m under applicable law each county sheriff's office controls all aspects of a crime scene within the respective county and employer a’s peace officers are subject_to the authority of the county sheriff or officer in charge employer a relies on the counties’ jails to receive individuals arrested by employer a and has no detention facilities of its own each county’s attorney's office has exclusive authority to decide whether to further investigate crimes and prosecute them employer a is subject_to all of the reporting requirements of each county thus state m and the counties effectively control all aspects of employer a’s day to day operations accordingly based on the above facts and representations we conclude that with respect to employer a's peace officers providing law enforcement services within the counties pursuant to the agreement contributions to plan x made by employer a are considered contributions by an agency_or_instrumentality of state m or political_subdivision thereof for purposes of code sec_414 and participation in plan x by employer a’s peace officers will not adversely affect the status of plan x as a governmental_plan within the meaning of sec_414 no opinion is expressed as to the federal tax consequences of the transaction described above under any other provisions of the code the above rulings are based on the assumption that plan x is qualified under code sec_401 and its related trust exempt from tax under sec_501 at all relevant times this ruling is directed only to the specific taxpayer that requested it code sec_6110 provides that it may not be used or cited by others as precedent should you have any questions or concerns regarding this letter please contact sincerely yours mader luo madan dua acting manager employee_plans technical group enclosures notice of intention to disclose deleted copy of ruling ce
